                             Case 1:14-cv-04958-ER Document 47-1 Filed 01/22/20 Page 1 of 1


EXHIBIT 4 - FEE APPPLICATION TIME ENTRIES

          Date Name                  Narrative                                                                                 Hrs Position      Rate      Amount
                                     Organize, sort, and filter CF and Avalign time entries; redact for common interest
     9/17/2019 Feldman, Brian M.     privilege and attorney-client.                                                             12 Partner          $800    $9,600
     11/1/2019 Feldman, Brian M.     Review timesheets to exclude declined case time; telephone call with client.              1.5 Partner          $800    $1,200
                                     Research attorneys' fees application re joint and several liability; research case law
                                     updates re attorneys' fees; update proposed fee application; review and revise fee
    11/18/2019   Feldman, Brian M.   application.                                                                              8.5   Partner        $800    $6,800
    11/19/2019   Feldman, Brian M.   Review co-counsel declaration.                                                            0.2   Partner        $800      $160
    11/22/2019   Feldman, Brian M.   Finalize and file fee motion.                                                             0.3   Partner        $800      $240
      1/3/2020   Reger, Samuel P.    Research and review case law regarding lodestar method for fee application.               4.5   Associate      $400    $1,800
      1/6/2020   Reger, Samuel P.    Research and review case law regarding lodestar method for fee application.               3.5   Associate      $400    $1,400
     1/20/2020   Feldman, Brian M.   Fee reply: Review defendants' opposition briefing.                                        0.8   Partner        $800      $640

                                 Draft reply briefing; use legal research by S. Reger on issues raised by defendants; review
     1/21/2020 Feldman, Brian M. case law on hourly rates and time entry disputes; outline items for reply declaration.        7.5 Partner          $800    $6,000
